
	

115 SRES 261 ATS: Recognizing the month of September 2017 as “Alaska Wild Salmon Month”.
U.S. Senate
2017-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 261
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2017
			Ms. Murkowski submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the month of September 2017 as Alaska Wild Salmon Month.
	
 Whereas the sustainable Alaska wild salmon commercial fishery contributes over 38,000 jobs and nearly $2,000,000,000 in annual labor income to the United States economy;
 Whereas the commercial Alaska wild salmon harvest comprises approximately 50 percent of the wild salmon caught worldwide;
 Whereas the sport fishing industry of the State of Alaska generates $500,000,000 in economic output and creates 4,500 jobs annually;
 Whereas wild salmon returning to Alaskan streams and rearing young in Alaskan water are the basis for one of the most valuable and important industries of the State of Alaska;
 Whereas commercial and sport salmon fishing and processing provides the greatest number of private-sector employment opportunities in the State of Alaska;
 Whereas many Alaskans depend heavily on subsistence-caught wild salmon for food and cultural purposes;
 Whereas Alaska Natives have relied on Alaska wild salmon for thousands of years, and Alaska wild salmon continues to comprise up to 70 percent of the subsistence harvest of many Alaska Native communities; and
 Whereas, in September 2017, Alaska Wild Salmon Month celebrates and raises awareness nationwide regarding the contributions of Alaska wild salmon to the health and economy of the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes September 2017 as Alaska Wild Salmon Month; and
 (2)encourages individuals, corporations, and other relevant organizations to celebrate the sustainable Alaska wild salmon industry and the health and social benefits Alaska wild salmon provide to the United States.
			
